Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 5, 12-18, 20 and 23-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2001262197-A, hereinafter JP ‘197. Please note that all citations below are based on the English translation.
	Regarding claims 5, 12-18, 20 and 23-25, JP ‘197 teaches a sheet-like detergent comprising a detergent thin layer comprising a surfactant and a detergent builder which is sandwiched between a surface thin layer comprising a water-soluble substrate (which reads on the water soluble carrier layer) and a release sheet (which reads on the separator layer) (see last paragraph on page 2). The surfactant is not particularly limited, and 1 or 2 or more kinds selected from an anionic surfactant, a cationic surfactant, a nonionic surfactant and an amphoteric surfactant can be used (see paragraph [0006]).  The release sheet  has a thickness from about 0.01 to 1 mm (see paragraph [0031]). The thickness of the thin layer of detergent is preferably 0.05 to 5 mm (see paragraph [0032). In the Example in Table 1, JP ‘197 teaches a sheet detergent comprising a thin layer of uniform dough (which reads on paste) detergent having a thickness of 2 mm, wherein on one side, a film consisting of a water-soluble substrate made of itaconic acid-modified polyvinyl alcohol as a surface layer is superposed, and on the other side, a silicone resin-coated paper having a thickness of 0.1 mm as a release sheet is superposed (see paragraph [0036]). The thin layer of detergent comprises 10 wt% AE, which is POE (15) lauryl ether (i.e., polyoxyethylene oxide nonionic surfactant) and other ingredients totaling 94 wt% and the balance, i.e., 6 wt%, are other components like enzymes, fluorescent dyes, defoaming agent, moisture, impurities and the like (see paragraphs [0035], [0040], Table 1), hence, the thin layer of detergent is essentially anhydrous. The thin layer of detergent should inherently be effective in treating a stained or soiled area of a fabric as recited in claim 1, is sufficiently sticky which adheres to the soiled fabric and the surface layer or carrier layer as recited in claims 15-16,  because the same detergent comprising 10 wt% polyethylene oxide surfactant has been utilized. “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, JP ‘197 anticipates the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP ‘791 as applied to claims 5, 12-18, 20 and 23-25 above.
	Regarding claim 19, JP ‘197 teaches the features as discussed above. In addition, JP ‘197 teaches the equivalency of itaconic acid-modified polyvinyl alcohol  with polyvinyl alcohol as the water-soluble substrate (see paragraph [0028]). JP ‘197, however, fails to specifically disclose a sheet-like detergent wherein the water-soluble substrate is polyvinyl alcohol, say as in the Example in Table 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the itaconic acid-modified polyvinyl alcohol  with polyvinyl alcohol, say in the Example in Table 1, because the substitution of art recognized equivalents as shown by JP ‘197 is within the level of ordinary skill in the art. In addition, the substitution of one water-soluble substrate for another is likely to be obvious when it does no more than yield predictable results.
	Regarding claim 21, JP ‘197 teaches the features as discussed above. In addition, JP ‘197 teaches that the amount of the surfactant is 1 to 60% by weight based on the thin layer of the detergent (see paragraph [0024]). JP ‘197, however, fails to disclose the detergent comprising at least 50 wt% surfactant. 
Considering that JP ‘197 teaches the detergent comprising from 1 to 60 wt% surfactant as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference (i.e., 50-60 wt%) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Allowable Subject Matter
Claims 10-11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  As discussed above,  JP’ 197 teaches silicone resin-coated paper as the release sheet or separator layer, and the amount of the surfactant is 1 to 60% by weight based on the thin layer of the detergent. Hence, JP ‘197 fails to disclose a water-soluble release sheet or separator layer, i.e., polyvinyl alcohol release sheet or separator layer  as recited in claims 10-11, respectively, and also fails to disclose at least 85 wt% surfactant in the detergent composition as recited in claim 12. 
                                                                     
                                                                  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5 and 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 15, 17-18 and 22-24  of U.S. Patent No. 7,973,003 (already cited in IDS dated 03/31/2021) in view of JP ‘197. 
	Regarding claims 5 and 12-25, US ‘003 teaches a similar laundry stain and soil pretreatment sheet comprising similar water soluble or water dispersible carrier layer, a peelable or removable separator layer and similar layer of cleaning agent as those recited, differing only in that US ‘003 fails to disclose the separator layer being water dispersible as recited in claim 5, the thickness of the separator layer as recited in claim 12, and a thin layer of release agent coated on the side of the separator layer contacting the layer of cleaning agent composition as recited in claim 13.
	JP ‘197 teaches the features as discussed above. In particular, JP ‘197 teaches a similar sheet-like detergent comprising a detergent thin layer comprising a surfactant which is sandwiched between a surface thin layer comprising a water-soluble substrate (which reads on the water soluble carrier layer) and a release sheet (which reads on the separator layer) (see last paragraph on page 2). The release sheet  has a thickness from about 0.01 to 1 mm (see paragraph [0031]). In the Example in Table 1, JP ‘197 teaches a sheet detergent comprising a thin layer of uniform dough detergent, wherein on one side, a film consisting of a water-soluble substrate as a surface layer is superposed, and on the other side, a silicone resin-coated paper having a thickness of 0.1 mm as a release sheet is superposed (see paragraph [0036]). The sheet-like detergent is excellent in shape retainability, the detergent hardly absorbs moisture and is excellent in storage stability (see last paragraph]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare the separator layer of US ‘003 as a silicone resin-coated paper having a thickness of 0.1 mm because this is a known separator layer as taught by JP ‘197 and  which provides the sheet-like detergent excellence in shape retainability and  storage stability. 

Claims 5 and 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 15, 17-18, 22-24 and 37 of U.S. Patent No. 8,216,993 (already cited in IDS dated 03/31/2021) in view of JP ‘197. 
	Regarding claims 5 and 12-25, US ‘993 teaches a similar laundry stain and soil pretreatment sheet comprising similar water soluble or water dispersible carrier layer, a peelable or removable separator layer and similar layer of cleaning agent as those recited, differing only in that US ‘993 fails to disclose the separator layer being water dispersible as recited in claim 5, the thickness of the separator layer as recited in claim 12, and a thin layer of release agent coated on the side of the separator layer contacting the layer of cleaning agent composition as recited in claim 13.
	JP ‘197 teaches the features as discussed above. In particular, JP ‘197 teaches a similar sheet-like detergent comprising a detergent thin layer comprising a surfactant which is sandwiched between a surface thin layer comprising a water-soluble substrate (which reads on the water soluble carrier layer) and a release sheet (which reads on the separator layer) (see last paragraph on page 2). The release sheet  has a thickness from about 0.01 to 1 mm (see paragraph [0031]). In the Example in Table 1, JP ‘197 teaches a sheet detergent comprising a thin layer of uniform dough detergent, wherein on one side, a film consisting of a water-soluble substrate as a surface layer is superposed, and on the other side, a silicone resin-coated paper having a thickness of 0.1 mm as a release sheet is superposed (see paragraph [0036]). The sheet-like detergent is excellent in shape retainability, the detergent hardly absorbs moisture and is excellent in storage stability (see last paragraph]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare the separator layer of US ‘993 as a silicone resin-coated paper having a thickness of 0.1 mm because this is a known separator layer as taught by JP ‘197 and  which provides the sheet-like detergent excellence in shape retainability and  storage stability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                         /LORNA M DOUYON/                                                                                         Primary Examiner, Art Unit 1761